Case: 5:09-cr-00181-KKC Doc #: 795 Filed: 10/29/20 Page: 1 of 8 - Page ID#: 13050




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTON

CRIMINAL ACTION NO. 5:09-CR-181-KKC

UNITED STATES OF AMERICA                                                               PLAINTIFF



v.                                  OPINION AND ORDER



BRYAN COFFMAN                                                                       DEFENDANT

                                    *** *** *** ***

       Defendant Bryan Coffman was found guilty of multiple counts of mail, wire, and

securities fraud and money laundering in connection with a scheme to defraud investors in oil

and gas wells. At trial and in the forfeiture proceedings, the government proved that the proceeds

derived from the fraud were over $30,000,000.

       By judgment dated May 2, 2012, this Court sentenced Coffman to 300 months (25 years)

in prison. He is currently 57 years of age and is incarcerated at FCI Ashland. He moves the Court

to modify that sentence under 18 U.S.C. § 3582(c)(1)(A), which provides for what is commonly

referred to as “compassionate release.”

       Coffman asserts that he has psoriatric arthritis, type 2 diabetes, and high blood pressure.

The government does not dispute that Coffman has these medical conditions. Coffman further

asserts that these medical conditions put him at a high risk of infection and death from the novel

coronavirus disease COVID-19 while he is confined at FCI Ashland.

       The compassionate-release statute permits this Court to “reduce the term of

imprisonment” and also to “impose a term of probation or supervised release with or without
Case: 5:09-cr-00181-KKC Doc #: 795 Filed: 10/29/20 Page: 2 of 8 - Page ID#: 13051




conditions that does not exceed the unserved portion of the original term of imprisonment.” 18

U.S.C.A. § 3582(c)(1)(A). Under the applicable provision of Section 3582(c)(1)(A), however,

the Court may grant this relief only if it finds that “extraordinary and compelling reasons warrant

such a reduction” and the “reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C.A. § 3582(c)(1)(A)(i).

       The statute does not define “extraordinary and compelling.” Nevertheless, the policy

statement by the Sentencing Commission applicable to Section 3582(c)(1)(A) sets forth the

circumstances under which extraordinary and compelling reasons exist for modifying a sentence.

       One of these is the medical condition of the defendant. The defendant must be suffering

from a “terminal illness” or he must be suffering from a serious physical or mental impairment

“that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to recover.” U.S.

Sentencing Guidelines Manual § 1B1.13 cmt. n.1.

       The statement defines terminal illness as a “serious and advanced illness with an end of

life trajectory. . . Examples include metastatic solid-tumor cancer, amyotrophic lateral sclerosis

(ALS), end-stage organ disease, and advanced dementia.” U.S. Sentencing Guidelines Manual

§ 1B1.13 cmt. n.1. In its response to Coffman’s motion, the government initially argued that

Coffman’s medical conditions did not constitute “extraordinary and compelling reasons”

warranting his release because they were not terminal nor did they “substantially diminish[]

[his]…ability…to provide self-care” within the prison environment. (DE 780, Response at 6.)

       The Court agreed with that argument and determined that it therefore had no authority to

grant Coffman compassionate release. Coffman appealed. On appeal, the government took a

different stance than it did before this Court. It argued to the Sixth Circuit that, “[w]hen an



                                                      2
Case: 5:09-cr-00181-KKC Doc #: 795 Filed: 10/29/20 Page: 3 of 8 - Page ID#: 13052




inmate presents a chronic medical condition identified by the CDC as a risk factor for a more

severe outcome from COVID-19, that condition presents ‘a serious physical or medical condition

… that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility.’” (Appellee Br. at 8.) And the government agreed that

diabetes constituted such a risk factor. (Appellee Br. at 8.) The government explicitly stated its

position on appeal was “that some of Coffman’s conditions pass the eligibility threshold” for

compassionate release. (Appellee Br. at 12, n.3.)

       In its decision, the Sixth Circuit recognized the government’s reversal, noting that “the

government now takes the position that a chronic medical condition identified by the CDC as a

risk factor for more severe outcomes from Covid-19 – including Type 2 diabetes – does

substantially diminish an inmate’s ability to provide self-care in prison. . . .” (DE 10-2, Order at

3.) The Sixth Circuit remanded the matter to this Court “based on the government’s concession

that Coffman had demonstrated extraordinary and compelling reasons under USSG § 1B1.13.”

(DE 788, Order at 3.) It directed this Court to determine on remand “whether, assuming that

Coffman is eligible for compassionate release, he can also demonstrate that he is not a danger to

others and that the § 3553(a) factors support release.” (DE 788, Order at 3.)

       In its brief on remand, the government explains that, on July 28, 2020, the Department of

Justice “issued a directive that the government shall concede that an inmate, who has one of the

risk factors listed by the Centers for Disease Control and Prevention (CDC) for greater risk of

severe illness from COVID-19, presents an ‘extraordinary and compelling’ reason warranting

eligibility for compassionate release, even if those risk factors in ordinary, non-COVID-19 times

would not.” (DE 792, Bf. at 4.) The government explains that “DOJ’s concession is based on the

notion that, while in prison, a defendant cannot socially distance from others, which is something



                                                      3
Case: 5:09-cr-00181-KKC Doc #: 795 Filed: 10/29/20 Page: 4 of 8 - Page ID#: 13053




the CDC recommends for people suffering from Type II Diabetes and high blood pressure.” (DE

792, Bf. at 4.) The government states that it relied on the DOJ directive in its argument before

the Sixth Circuit, and it makes clear that it continues to take this position. (DE 792, Bf. at 4 n.3.)

It states that it “now concedes that Coffman is eligible for compassionate release….” (DE 792,

Bf. at 4.)

        Accordingly, the position of the DOJ – which includes the BOP – is that Coffman has a

medical condition (Type 2 Diabetes) “that substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility and from which he or she is

not expected to recover.” U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1. The Court has

no basis to reject this assertion by the government department responsible for the administration

of prisons. There is no other evidence or argument before the Court on this issue. Accordingly,

the Court finds that extraordinary and compelling circumstances exist that make Coffman

eligible for compassionate release.

        Next, the Court must consider whether “the factors set forth in section 3553(a) to the

extent that they are applicable” support the requested sentence reduction. 18 U.S.C.

§ 3582(c)(1)(A). These factors are:

             (1) the nature and circumstances of the offense and the history and
                 characteristics of the defendant;
             (2) the need for the sentence imposed—
                 (A) to reflect the seriousness of the offense, to promote respect for
                     the law, and to provide just punishment for the offense;
                 (B) to afford adequate deterrence to criminal conduct;
                 (C) to protect the public from further crimes of the defendant; and
                 (D) to provide the defendant with needed educational or vocational
                     training, medical care, or other correctional treatment in the
                     most effective manner;
             (3) the kinds of sentences available;
             (4) the kinds of sentence and the sentencing range established for--
                 (A) the applicable category of offense committed by the applicable
                     category of defendant as set forth in the guidelines--

                                                      4
Case: 5:09-cr-00181-KKC Doc #: 795 Filed: 10/29/20 Page: 5 of 8 - Page ID#: 13054




                       (i) issued by the Sentencing Commission pursuant to
                            section 994(a)(1) of title 28, United States Code,
                            subject to any amendments made to such guidelines by
                            act of Congress (regardless of whether such
                            amendments have yet to be incorporated by the
                            Sentencing Commission into amendments issued under
                            section 994(p) of title 28); and
                       (ii) that, except as provided in section 3742(g), are in effect
                            on the date the defendant is sentenced; or
               (B) in the case of a violation of probation or supervised release, the
                   applicable guidelines or policy statements issued by the
                   Sentencing Commission pursuant to section 994(a)(3) of title
                   28, United States Code, taking into account any amendments
                   made to such guidelines or policy statements by act of
                   Congress (regardless of whether such amendments have yet to
                   be incorporated by the Sentencing Commission into
                   amendments issued under section 994(p) of title 28);
           (5) any pertinent policy statement--
               (A) issued by the Sentencing Commission pursuant to section
                    994(a)(2) of title 28, United States Code, subject to any
                    amendments made to such policy statement by act of
                    Congress (regardless of whether such amendments have yet to
                    be incorporated by the Sentencing Commission into
                    amendments issued under section 994(p) of title 28); and
               (B) that, except as provided in section 3742(g), is in effect on the
                    date the defendant is sentenced.
           (6) the need to avoid unwarranted sentence disparities among defendants with
               similar records who have been found guilty of similar conduct; and
           (7) the need to provide restitution to any victims of the offense.
18 U.S.C.A. § 3553(a).

       The court must also find that the defendant “is not a danger to the safety of any other

person or to the community.” U.S. Sentencing Guidelines Manual § 1B1.13 (referencing 18

U.S.C. § 3142(g)). The government affirmatively states that it does not argue that Coffman poses

a physical danger to others. (DE 792, Br. at 5.) The Court finds no evidence that he does.

       Nevertheless, Coffman was convicted of a large-scale fraud with misrepresentations to

multiple victims and the theft of millions of dollars from unsuspecting victims. These were

serious offenses. He has now served 102 months of his sentence. He is 57. As the government


                                                     5
Case: 5:09-cr-00181-KKC Doc #: 795 Filed: 10/29/20 Page: 6 of 8 - Page ID#: 13055




concedes, he has health issues that present a significant danger in the current prison environment.

He has been permanently disbarred. As a result of his convictions in this case, he will be unable

to work in either banking or law upon his release, the only fields in which he has significant

experience.

       Coffman will be unable to again use his position of trust as an attorney to engage in

fraudulent conduct. Further, the Court will impose a special six-year term of supervised release

with conditions designed to ensure that he is incapable of engaging in fraudulent conduct of any

type. Coffman’s history indicates that he will comply with all conditions imposed on him during

his term of supervised release. Prior to the conduct at issue in this indictment, Coffman had no

criminal history. He complied with all conditions of his bond after indictment and self-reported

to prison as the Court ordered.

       In his motion, Coffman requests that the Court impose “whatever appropriate terms and

conditions on his supervised release it deems necessary to adequately address any remaining

concerns this Court may have.” (DE 794, Br. at 17.) The conditions imposed by the Court will

be onerous, but, given the seriousness of Coffman’s convictions and the Court’s remaining

concerns about the appropriate punishment for those crimes and the danger that Coffman may

attempt any similar actions, the only alternative is continued custody in a BOP facility.

       Finally, as to restitution to the victims, Coffman can more easily cooperate with and

contribute to the government’s efforts to collect on the money judgment in this matter if he is not

imprisoned in a BOP facility. The Court will order that monthly payments toward the restitution

commence within 60 days of Coffman’s release.

       Accordingly, after considering the applicable factors set forth in 18 U.S.C. § 3553(a), the

Court finds that “extraordinary and compelling reasons” warrant that Coffman be released from



                                                     6
Case: 5:09-cr-00181-KKC Doc #: 795 Filed: 10/29/20 Page: 7 of 8 - Page ID#: 13056




prison; that his release would be consistent with the policy statement at U.S.S.G. § 1B1.13; and

that the Court can impose terms of supervised release that adequately protect the public from any

dangers posed by his release. The Court also finds that this sentence modification will protect the

public from further crimes while also reflecting the seriousness of the offense, promoting respect

for the rule of law, providing just punishment for the offense, and adequately deterring criminal

conduct.

       For these reasons, the Court hereby ORDERS as follows:

       1) Coffman’s term of imprisonment is reduced to time served;
       2) the Court imposes a SPECIAL TERM of supervised release of SIX YEARS and
          INCREASES the three-year term of supervised release imposed by the Amended
          Judgment (DE 767) to five years;
       3) Upon his release from prison, Coffman MUST PROCEED directly to his wife’s
          residence (the “Residence”) and he MUST RESIDE there throughout the SPECIAL
          TERM of supervised release unless the U.S. Probation Office for the Eastern District
          of Kentucky approves of a different address;
       4) Within 24 hours of his arrival at the Residence, Coffman MUST NOTIFY the U.S.
          Probation Office for the Eastern District of Kentucky and provide the complete
          address to the probation office;
       5) During the SIX-YEAR SPECIAL TERM of supervised release, Coffman MUST
          ABIDE by the following CONDITIONS OF COMPASSIONATE RELEASE:
              a. Coffman is placed on HOME DETENTION with electronic monitoring for the
                 entire Six-Year Special Term of supervised release to commence upon release
                 from imprisonment. During this time, Coffman must remain at the Residence
                 except for employment and other activities approved in advance by the
                 probation officer;
              b. No person other than Coffman and his wife may reside at the Residence
                 unless approved in advance by the probation officer;
              c. No person other than Coffman’s children or grandchildren may visit Coffman
                 at the Residence unless approved in advance by the probation officer;
              d. Coffman must not possess or use a computer or any device with access to any “on-
                  line computer service” at any location (including place of employment) without the
                  prior written approval of the probation officer;
               e. Coffman must consent to the U.S. Probation Office conducting unannounced
                  examinations of his computer system(s) and internal/external storage devices, which
                  may include retrieval and copying of all memory from hardware/software and/or
                  removal of such system(s) for the purpose of conducting a more thorough inspection;
               f. Coffman must consent to the U.S. Probation Office installing on his computer(s), any
                  hardware/software to monitor his computer use and prevent access to particular

                                                      7
Case: 5:09-cr-00181-KKC Doc #: 795 Filed: 10/29/20 Page: 8 of 8 - Page ID#: 13057



                  materials as determined by the U.S. Probation Office, and must also consent to
                  periodic inspection by the U.S. Probation Office of any such installed
                  hardware/software to insure it is functioning properly.
             g. Any other property owned by Coffman or under his control is subject to a search by
                  the U.S. Probation Office at a reasonable time and in a reasonable manner, based
                  upon reasonable suspicion of contraband or evidence of a violation of a condition of
                  release; and
             h. Coffman must provide the U.S. Probation Office with accurate information about his
                  entire computer system (hardware/software) and internal/external storage devices,
                  including all passwords used by him.
      6) In addition to the CONDITIONS OF COMPASSIONATE RELEASE set forth above, during
         the SIX-YEAR SPECIAL TERM of supervised release, Coffman MUST ABIDE by the
         Mandatory Conditions, the Standard Conditions of Supervision, and Special Conditions of
         Supervision set forth in Amended Judgment (DE 767) to the extent they are not inconsistent
         with the CONDITIONS OF COMPASSIONATE RELEASE set forth above;
      7) During the five-year term of supervision following the SIX-YEAR SPECIAL TERM of
         supervised release, Coffman MUST ABIDE by all the Mandatory Conditions, the Standard
         Conditions of Supervision, and Special Conditions of Supervision set forth in the Amended
         Judgment (DE 767);
      8) Coffman must make monthly restitution payments in the minimum amount of
          $150.00. This amount may be changed by the Court when appropriate. Such
          payments must be payable to the United States District Court Clerk’s Office for the
          Eastern District of Kentucky. The first payment shall be made within 60 days
          following Coffman’s release from custody. Payments shall continue until the
          restitution amount, as set out in the Amended Judgment, is satisfied.
      9) to the extent that Coffman must be quarantined for 14 days following his release from
          prison, he may quarantine at the Residence;
      10) Coffman shall be released as soon as the appropriate travel arrangements are made
          and it is safe for Coffman to travel;
      11) the United States Attorney’s Office MUST notify the BOP of this order so that it may
          be put into effect as quickly as possible; and
      12) Failure to abide by any terms of supervision may be grounds for revocation of the
          supervision.
      Dated October 29, 2020




                                                     8
